Citation Nr: 0612452	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for back disorder.  

2.  Entitlement to service connection for claimed hearing 
loss.  

3.  Entitlement to service connection for claimed sinus 
disorder.  

4.  Entitlement to service connection for a claimed 
esophageal disorder, including reflux.  

5.  Entitlement to a rating in excess of 60 percent for the 
service-connected residuals of chest injury.  

6.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

7.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran had active honorable service from June 1973 to 
August 1975.  

The veteran also had service from September 1967 to June 
1969.  However, in an Administrative Decision in December 
1971, the RO found that such service had been under 
dishonorable conditions.  Accordingly, the veteran may not 
receive VA compensation benefits based on that period of 
service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in May and September 2000 and 
June 2002.  

The issues of a TDIU rating and whether new and material 
evidence has been received to reopen the claim of service 
connection for a back disorder are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran currently is not shown to have a hearing 
disability for VA compensation purposes.  

2.  The veteran currently is not shown to have a sinus 
disorder due to any event or incident of his period of active 
service.  

3.  The veteran currently is not shown to have an esophageal 
disorder, including any manifested by reflux due to any event 
or incident of his period of active service.  

4.  The service-connected chest injury residuals is not shown 
to manifested by a disability picture consistent with an FEV-
1 being less than 40 percent of predicted, or; the FEV-1/FVC 
being less than 40 percent of predicted, or; the DLCO(SB) 
being less than 40 percent of predicted, or; the maximum 
exercise capacity being less than 15 ml/kg/min (with 
cardiorespiratory limit), or; there is cor pulmonale (right 
heart failure), or; there being right ventricular 
hypertrophy, or; there being pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; there being an episode 
of acute respiratory failure; or, there being a requirement 
for outpatient oxygen therapy.  

5.  For the period of this appeal, the service-connected PTSD 
is shown to have been productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a hearing 
disability must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2005).  

2.  The veteran is not shown to have a sinus disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

3.  The veteran is not shown to have an esophageal 
disability, including any manifested by reflux due to disease 
or injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

4.  The criteria for the assignment of a rating in excess of 
60 percent for the service-connected residuals of chest 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.97 including Diagnostic Code (DC) 6845 (2005).  

5.  The criteria for the assignment of an initial 50 percent 
rating for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130 including DC 9411 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for hearing loss disability, sinusitis, 
and an esophageal disorder, as well as his claims for 
increased ratings for his service-connected residuals of a 
chest injury and PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In letters, dated in July 2001 and June 2002, the RO informed 
the veteran that in order to establish service connection for 
a particular disability, the evidence had to show current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO also informed the veteran that in order to establish 
entitlement to an increased evaluation, the evidence had to 
show that his service-connected disabilities had gotten 
worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as VA medical records; (3) the information and evidence 
that the veteran needed to provide, such as the names, 
addresses, and dates of treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notices with respect to the claims 
of service connection for hearing loss disability, sinusitis, 
and an esophageal disorder, as well as his claims for 
increased ratings for his service-connected residuals of a 
chest injury and PTSD were not sent to the veteran until 
after the initial rating decisions in May and September 2000.  
Nevertheless, any defect with respect to the timing of that 
notice must be considered to be harmless.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC); the Supplemental 
Statement of the Case (SSOC) notified the veteran and his 
representative of the evidence needed to establish the 
benefits sought.  Indeed, the SSOC set forth the relevant 
text of 38 C.F.R. § 3.159.  

The SOC and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

As noted hereinabove, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings, but he was not provided with notice of the type of 
evidence necessary to establish the degrees of disability or 
the effective dates for the disability(ies) on appeal.  

Despite the inadequate notice provided to the veteran on the 
elements concerning the degrees of disability and effective 
dates, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As to the veteran's claims of service connection for hearing 
loss, sinus disorder and an esophageal disorder, as well as 
his claim for an increased rating for his service-connected 
residuals of a chest injury, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to the claim for an increased rating for PTSD, 
the Board notes that the RO specifically addressed the 
disability rating element in its June 2002 letter to the 
veteran.  Any notice defect with respect to the effective 
date element, the RO will be responsible for addressing those 
defects, when effectuating the award.  

Accordingly, there is no prejudice to the veteran due to a 
failure to address the disability rating and/or effective 
date elements of the claim.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the 
claims of service connection for hearing loss disability, 
sinusitis, and an esophageal disorder, as well as the claims 
for increased ratings for his service-connected residuals of 
a chest injury and PTSD.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the development of those claims.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  The Facts and Analysis

A.  Service Connection

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


1.  Hearing Loss Disability

Impaired hearing will be considered a disability for purposes 
of laws administered by VA when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The failure to meet these criteria at the time of a veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  

A veteran may, nevertheless, establish service connection for 
a current hearing loss disability by submitting evidence that 
the current disability is related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. 
§ 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  

A careful review of the claims file shows that it is negative 
for competent evidence that the veteran currently has a 
hearing loss disability for VA compensation purposes.  

Absent evidence of current disability, the claim of service 
connection for a hearing disorder must be denied by operation 
of law.  


2.  The Sinus Disorder

A careful review of the claims file is also negative for 
complaints or findings of a sinus disorder during the 
veteran's period of active honorable service.  In addition, 
he currently is not shown to have a sinus disability.  

Absent competent evidence of current disability, service 
connection for a sinus disorder is not warranted.  


3.  The Esophageal Disability

During VA outpatient treatment in June and July 2000, the 
veteran complained of having occasional heartburn, gas 
process and questionable acid reflux.  

During the November 2003 VA examination, it was reported that 
the veteran carried a diagnosis of esophageal reflux out of 
service.  

Even if the veteran currently has identifiable esophageal 
disability, including reflux, there is no competent evidence 
of record that such disability is in any way related to 
service.  Indeed, his service medical records are negative 
for any complaints or clinical findings of such disorder.  

Absent competent evidence of an esophageal disorder in 
service or linking any currently demonstrated esophageal 
disorder to service, service connection is not warranted.  


B.  Increased Ratings

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2003).  

The criteria represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of each service-
connected disability.  




1.  The Residuals of the Chest Injury

The veteran's service-connected residuals of a chest injury 
are rated in accordance with VA's General Formula for Rating 
Restrictive Lung Disease.  38 C.F.R. § 4.97, DC 6845.  

A 60 percent rating is warranted when Forced Expiratory 
Volume in one second (FEV-1) is 40 to 55 percent of the 
predicted value, or; the ration of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC is 40 to 
55 percent of the predicted value, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) is 40 to 55 percent of predicted, or; the maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 100 percent rating is warranted for the residuals of the 
veteran's chest injury, when the FEV-1 is less than 40 
percent of predicted, or; the FEV-1/FVC is less than 40 
percent of predicted, or; the DLCO(SB) is less than 40 
percent of predicted, or; the maximum exercise capacity is 
less than 15 ml/kg/min (with cardiorespiratory limit), or; 
there is cor pulmonale (right heart failure), or; there is 
right ventricular hypertrophy, or; there is pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
there is an episode of acute respiratory failure; or, there 
is a requirement for outpatient oxygen therapy.  

During VA respiratory examinations in May 2000 and November 
2003, the veteran complained of chronic anterior rib cage 
pain due to multiple rib fractures in service and shortness 
of breath when climbing stairs.  

However, his chest was symmetrical with no deformity.  
Moreover, there was no objective evidence of localized 
tenderness, chronic cough, wheezing, shortness of breath or 
associated cardiovascular involvement.  

Indeed, there was no competent evidence that the maximum 
exercise capacity was less than 15 ml/kg/min (with 
cardiorespiratory limit), or; that there was cor pulmonale 
(right heart failure), or; there was right ventricular 
hypertrophy, or; there was pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; there was an episode of 
acute respiratory failure; or, there was a requirement for 
outpatient oxygen therapy.  

In fact, the veteran's lungs were clear and resonant; and 
pulmonary function tests revealed an FEV-1 of no worse than 
84 percent of predicted; an FEV-1/FVC of no worse than 
73 percent of predicted; and a DLCO (SB) of no worse than 
51 percent of predicted.  

Accordingly, an increased rating for the service-connected 
chest injury residuals is not warranted.  


2.  PTSD

The service-connected PTSD is rated in accordance with VA's 
General Formula for Rating Mental Disoders.  38 C.F.R. 
§ 4.130, DC 9411.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

The RO's September 2000 decision on appeal, which granted 
service connection for PTSD and assigned a 30 percent 
disability rating, was an initial rating award.  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  

That is, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Since the veteran filed his claim for service connection for 
PTSD, he has been treated by the VA psychiatry service and 
has undergone VA psychiatric examinations (July 2000 and 
November 2003) for compensation purposes.  

The associated treatment records and examination reports show 
that his PTSD has been manifested symptoms that include 
suspicion, easy irritability, hypervigilance, depression, 
anger, pessimism, impaired insight and judgement, poor 
impulse control and difficulty in establishing and 
maintaining relationships with others.  

The veteran's GAF scores have fluctuated generally from 40 to 
65.  (GAF stands for global assessment of functioning and 
reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  Such scores indicate anywhere from moderate to 
serious (or worse) difficulty in social, occupational, or 
school functioning.  See Brambley v. Principi, 17 Vet. App. 
20 (2003) (Steinburg, J., concurring); Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 240, 242 
(1995)).  

The GAF scores notwithstanding, the preponderance of the 
evidence characterizes the veteran's PTSD as severe in degree 
(see, e.g., the reports of the VA examinations and the report 
of a July 2000 VA social survey).  

As such, the Board finds that the manifestations of the PTSD 
to more nearly approximate the criteria for a 50 percent 
rating under the General Formula for Rating Mental Disorders.  
Under such circumstances, an increased rating is warranted.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular rating.  However, the 
veteran does not generally demonstrate suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic affecting his ability to function 
independently, appropriately and effectively; spatial 
disorientation; or neglect of his personal appearance and 
hygiene.  

Therefore, he does not meet the criteria for a higher rating.  
Accordingly, a 50 percent rating for the service-connected 
PTSD is for application.  

The Board has also considered the possibility of staged 
ratings noted in Fenderson; however, the evidence of record 
shows that the manifestations of his service-connected PTSD 
have been generally consistent since February 20, 2000, the 
date that service connection became effective.  Accordingly, 
there is no basis to invoke the principle of staged ratings.  





ORDER

The claim of service connection for hearing loss is denied.  

Service connection for sinus disorder is denied.  

Service connection for an esophageal disorder, including 
reflux is denied.  

A rating in excess of 60 percent for the service-connected 
residuals of chest injury is denied.  

An initial rating of 50 percent for PTSD is granted, subject 
to the regulations governing the award of VA monetary 
benefits.  


REMAND

The veteran is seeking compensation benefits for a back 
disability.  He asserts that his back problems are due to his 
service-connected chest injury.  Therefore, he maintains that 
service connection for back disability is warranted on a 
secondary basis.  38 C.F.R. § 3.310(a).  

In this regard, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) has stated that when a 
service-connected disorder causes an increase in disability 
to a nonservice-connected condition, such an increase is to 
be treated as if service connected.  

In such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also, Boyer 
v. West, 12 Vet. App. 142, 144 (1999).  

However, after reviewing the record, it does not appear that 
the RO has considered whether the claimed back disability has 
been aggravated by his service-connected chest injury 
residuals.  

A further review of the record discloses that this is not the 
veteran's first claim of service connection for back 
disability.  Such a claim was denied by the RO on several 
occasions, the last time being in January 1999.  

Although the veteran was notified of that decision, as well 
as his appellate rights, a Notice of Disagreement was not 
received to initiate the appellate process.  Accordingly, 
that decision became final under the law and regulations then 
in effect.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1995).  

However, neither the SOC nor the SSOC contains the law and 
regulations concerning the criteria for reopening of a claim.  

Finally, the veteran seeks increased disability compensation 
based on the assignment of a TDIU rating.  

In light of the foregoing decision to grant an increased 
rating for the service-connected PTSD, it would be premature 
for the Board to decide the veteran's claim, prior to 
consideration by the RO.  Indeed, such action by the Board 
could result in prejudice to the veteran's claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  

Accordingly, the remaining issues are REMANDED to the RO for 
the following actions:  

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of service 
connection for back disability and for 
the TR claim, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed back disorder.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has current back disability due to any 
event or incident of his period of 
service including, but not limited to any 
injury sustained in a motor vehicle 
accident in January 1974.  

The examiner must also render an opinion 
as to whether it is more likely than not, 
at least as likely as not, or less likely 
than not that the veteran has current 
back disability that was caused or 
aggravated by the service-connected 
residuals of a chest injury.  The 
rationale for all opinions must be set 
forth in writing.  

3.  When the actions in part 1 and 2 have 
been completed, the RO should undertake 
any indicated development, and then 
readjudicate the issues of whether new 
and material evidence has been received 
to reopen the claim of service connection 
for back disability and entitlement to a 
TDIU rating.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  The SSOC must 
contain, but is not limited to, the law 
and regulations with respect to reopening 
final RO decisions.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


